     Case 1:19-cv-01508-AWI-EPG Document 37 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   L.C. CUNNINGHAM,                                 Case No. 1:19-cv-01508-AWI-EPG (PC)

13                      Plaintiff,                    ORDER REQUIRING DEFENDANTS TO
                                                      RESPOND TO PLAINTIFF’S MOTIONS FOR
14          v.                                        INJUNCTIVE RELIEF

15   M. MARTINEZ, et al.,

16                      Defendants.

17

18

19          L.C. Cunningham (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On April 23, 2020, Plaintiff filed a motion for a preliminary injunction. (ECF No. 15).

22   On May 28, 2020, Plaintiff filed a motion for a temporary restraining order. (ECF No. 19).

23   Plaintiff has also filed numerous declarations in support of his motion(s). (ECF Nos. 20-24; ECF

24   No. 26; ECF No. 29; ECF Nos. 31-35). Plaintiff generally alleges that Defendants, and other

25   prison officials, are having inmates harass, taunt, annoy, irritate, and threaten Plaintiff. They

26   accomplished this, at least in part, by informing other inmates that Plaintiff is a snitch.

27          Given Plaintiff’s allegations, the Court will require Defendants to file a response.

28          Accordingly, IT IS ORDERED that Defendants have twenty-one days from the date of
                                                        1
     Case 1:19-cv-01508-AWI-EPG Document 37 Filed 11/05/20 Page 2 of 2


 1   service of this order to file a response to Plaintiff’s motions for injunctive relief and supporting

 2   declarations. Not more than seven days after the response has been filed in CM/ECF, Plaintiff

 3   may serve and file a reply to the response.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 5, 2020                             /s/
                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
